Citation Nr: 0931329	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-39 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for chronic 
low back pain with degenerative arthritis, prior to December 
5, 2008.

2.  Entitlement to a rating in excess of 40 percent for 
chronic low back pain with degenerative arthritis, since 
December 5, 2008. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1973 to June 
1976 and from November 1977 to May 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and April 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The Veteran requested a videohearing with the Board, but 
withdrew her request in August 2006.  No hearing request is 
pending at this time.

The claims file contains an October 2008 request to withdraw 
her appeal in regards to her increased rating claim for her 
service connected back condition.  However, a December 2008 
copy of the request is also in the claims file with "VOID" 
written across it.  Although there is no explanation in the 
record, the Veteran did go on to participate in a December 
2008 VA examination for her back, the RO issued an additional 
rating decision in April 2009, and the Veteran's 
representative filed an informal hearing presentation in 
regards to the back claim in July 2009.  As such, the Board 
will assume that the Veteran wishes to continue with the 
appeal.

This appeal was previously before the Board in August 2008.  
The Board remanded the claim so that the Veteran could be 
scheduled for a VA examination to determine the current 
severity of her low back disability.  The case has been 
returned to the Board for further appellate consideration


FINDINGS OF FACT

1.  Prior to March 15, 2006, the competent medical evidence 
of record demonstrates that the Veteran's low back disability 
was characterized by pain and degenerative disc disease, but 
no limited motion or muscle spasm.

2.  From March 15, 2006 through December 5, 2008, the 
competent medical evidence of record demonstrates that the 
Veteran's low back disability was characterized by pain and 
degenerative disc disease, with forward flexion limited to 45 
degrees.

3.  As of December 5, 2008, the competent medical evidence of 
record demonstrates that the Veteran's low back sprain has 
been characterized by chronic pain and degenerative disc 
disease, with forward flexion limited to 40 degrees (when 
considering complaints of pain).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chronic low back pain with degenerative arthritis 
have not been met for the period prior to March 15, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242 (2008).

2.  The criteria for a disability rating of 20 percent for 
chronic low back pain with degenerative arthritis have been 
more nearly approximated for the period from March 15, 2006 
through December 5, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242 (2008).

3.  The criteria for a disability rating greater than 40 
percent for chronic low back pain with degenerative arthritis 
for the period beginning on December 5, 2008 have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2008);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the Veteran in a December 2004 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the Veteran, and the types of evidence that will 
be obtained by VA.  The letter also advised the Veteran of 
what information and evidence is needed to substantiate a 
claim for an increased rating, including evidence from 
medical providers, statements from others who could describe 
their observations of her disability level, and her own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by her disability.  An August 
2006 letter also informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on her 
employment and daily life.  The letter also contained 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation and an 
effective date.  The Veteran did not receive notice regarding 
the pertinent rating criteria for her low back disability in 
a separate notice letter.  The pertinent rating criteria were 
contained in the April 2005 rating decision.  The Veteran 
provided evidence in support of her claim by having her 
private physician report measurements for her spine in 
accordance with the schedular rating criteria in March 2006.  
Additionally, the Veteran provided written statements and 
information during VA examinations regarding how her 
disability affected her daily life.  As such, it is apparent 
that the Veteran had actual knowledge of the pertinent rating 
criteria for the evaluation of her low back disability and 
was not prejudiced by failing to receive separate notice of 
the criteria.  This claim was last adjudicated in April 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post service treatment records and VA 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process, providing evidence and 
statements in support of her claim.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders at 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation requires forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the throacolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Lastly, a 10 percent evaluation 
requires forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a 
(2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  Any associated objective 
neurologic abnormalities may be evaluated separately under an 
appropriate diagnostic code.  Id., at Note 1.

The Veteran's spinal condition could alternatively be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under that 
Formula, for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted; with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., at Note (1).

The Veteran was initially granted service connection for her 
back condition in an August 1994 rating decision.  That 
rating decision evaluated the Veteran's back disability at 10 
percent from June 1, 1994, the date of the Veteran's 
discharge from service.  The Veteran's discharge examination 
in July 1993 showed a normal range of motion and a negative 
straight leg raising test.  In August 2004 the Veteran filed 
the instant claim for an increased rating, and complained 
that her back pain had increased and that she was unable to 
stand or sit for long periods of time.



A.  Prior to March 15, 2006

A September 2004 x-ray of the Veteran's lumbosacral spine 
demonstrated a severe degenerative change at the L5-S1 level 
with decreased intervertebral disc space, vacuum disc 
degeneration as well as anterior and posterior spur 
formation.  Bilateral hypertrophic facet arthropathy was also 
present at the same level with a suggestion of spinal 
stenosis.

In December 2004 the Veteran was afforded a VA spine 
examination.  The Veteran provided a history of pain and 
stiffness in her low back, without radiation and without any 
specific injury.  The Veteran described the pain as constant 
at a 1 or 2 on a scale of 1-10, with periods of flare-ups of 
moderate pain that could occur once a week and last 4 to 6 
hours.  The Veteran did not use assistive walking devices, 
but stated that she occasionally had difficulty performing 
duties such as vacuuming, bathing, toileting, dressing and 
driving a car.  On physical examination the Veteran did not 
have paraspinal muscle tenderness, axial spine tenderness, 
ankylosis of the spine, or an abnormal lordict curvature of 
the spine.  The Veteran's forward flexion was to 90 degrees, 
extension to 30 degrees, left and right lateral rotation to 
30 degrees and left and right lateral flexion to 30 degrees.  
She did not have spasms, guarding or an abnormal gait 
pattern.  The examiner noted that there was no pain, fatigue, 
weakness or lack of endurance with repetitive use.  The 
Veteran's sensory and motor exams were intact.  Babinski's 
was downgoing (normal) and the straight leg test was negative 
bilaterally.  The examiner noted that x-rays had been 
obtained in conjunction with the examination, and showed 
well-maintained disc spaces, with no fractures and no 
degenerative changes appreciated.  The examiner's impression 
was of subjective complaint of low back pain, no objective 
findings.

The December 2004 x-rays taken in conjunction with the VA 
examination were compared with the September 2004 x-rays, and 
interpreted by a radiology staff physician to show normal 
alignment and curvature, with severe degenerative disc space 
narrowing at L5-S1 level without spondylolisthesis.

The Veteran submitted February 2006 privately obtained x-rays 
of her lumbosacral spine.  The x-rays were read to show 
anatomic alignment was maintained without spondylolisthesis, 
the vertebral bodies and posterior elements showed no 
fractures or pars interarticularis defects, and there was no 
osseous lytic/blastic lesion.  The intervertebral disc spaces 
demonstrated degenerative changes, with bilateral 
neuroforaminal spondylitic stenosis.  There was no 
paravertebral soft tissue mass.  The physician's impression 
was of lumbosacral spine degenerative disc disease, primarily 
seen at L5-S1 intervertebral disc space.

The Veteran commented in her substantive appeal that she felt 
the December 2004 VA examination was inadequate, and that she 
reported that she had back spasms to the examiner.  In the 
Veteran's representative's informal hearing presentation the 
representative noted that although the 2004 x-rays of the 
Veteran's lumbar spine were read to show severe degenerative 
disc space narrowing, while the VA examiner noted that no 
degenerative changes were appreciated.  Though the examiner 
appeared to have misread the x-rays during the examination, 
the degree measurements that the VA examiner reported are not 
refuted, and there is no contrasting evidence from the same 
time period to show different measurements.  Additionally, 
although the Veteran reported that she had muscle spasms, and 
the examiner did not note spasms; spasms are contemplated in 
the 10 percent rating.  As such, the Veteran is entitled to a 
10 percent rating, and no higher, for the period prior to 
March 15, 2006. 

B.  From March 15, 2006 to December 5, 2008

The claims file contains a March 15, 2006 letter from a 
private physician which noted that the physician had 
evaluated the Veteran and read through the schedule for 
rating disabilities, and provided measurements for the 
Veteran.  The private physician reported that the Veteran had 
forward flexion of the thoracolumbar spine to 45 degrees, a 
combined range of motion of the thoracolumbar spine of 115 
degrees, muscle spasms, and "guarding that had resulted in 
an abnormal, reversed lordosis lumbar pain with extreme 
flexion and extension."

As the March 2006 private physician's letter showed that the 
Veteran's lumbar spine disability had worsened since her 
December 2004 VA examination, it is appropriate to grant an 
increase from that date.  As such, based on the measurements 
the Veteran's private physician reported, the Veteran's low 
back disability more closely approximated a rating of 20 
percent from March 15, 2006.

C.  From December 5, 2008

In December 2008 the Veteran was afforded a second VA spine 
examination.  The Veteran gave a history of sustaineing 
multiple repetitive injuries to her low back in service, but 
without a specific injury.  She developed low back pain with 
some radiation into the right sciatic and gluteal region.  
Since 1990, the Veteran noted that her low back pain is 
always on the right side.  She has sharp, stabbing pain that 
radiates to her right buttocks, but does not travel to the 
knee.  The Veteran did not require the use of assistive 
devices for ambulation.  The Veteran reported moderate 
impairment in daily activities due to her back, such as 
driving and sitting or walking for long periods of time.  She 
denied any problems with toileting, eating or grooming.  The 
examination report noted that the Veteran reported having 
incapacitating episodes in her low back in the prior twelve 
months, but did not give any specifics.  There have been no 
hospitalizations or formal restrictions placed regarding her 
low back.  On physical examination the Veteran's gait was 
non-antalgic, normal lumbar lordosis was noted, saggital 
alignment was normal and there was no paravertebral muscle 
spasm or edema noted.  There was no tenderness to the midline 
of the upper lumbar spine, however, that the lower L5-S1 
region there was significant tenderness to palpation in the 
midline and more so in the right paraspinal musculature.  
There was some guarding associated there.  The Veteran's 
flexion was to 50 degrees, extension to 10 degrees, side 
bending right to 35 degrees, side bending left to 30 degrees, 
and rotation right and left to 25 degrees.  The straight leg 
raise was equivocal on the right at 45 degrees with increased 
pain with Lasegue' s maneuver.  Deep tendon reflexes were 
equal with no lateralizing signs, and lower extremity muscle 
and sensation were normal.  All motor and sensory levels were 
normal with the exception of slightly decreased light touch 
over the L4 distribution of the right foot.  Repetitive 
motion testing of the lumbar spine revealed an additional 
loss of forward flection to 40 degrees, due to pain.  The 
examiner gave an impression of degenerative disc disease of 
the L5-S1 primarily.  The examiner further opined that the 
Veteran's spine condition was a chronic condition which would 
moderately limit the Veteran's activities, such as no heavy 
lifting, excessive bending or twisting activities.  
"However, sedentary occupational activities should be well 
tolerated, as she is on no current formal work 
restrictions."

In an April 2009 rating decision the RO increased the 
Veteran's rating for her low back disability to 40 percent 
based on the December 2008 VA examination.  A review of that 
examination does not show that the Veteran has been found to 
have unfavorable ankylosis of the thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  The examiner noted that the Veteran's flexion was to 
40 degrees after repetitive use.  Accordingly, an evaluation 
in excess of the 40 percent, effective December 5, 2008, 
assigned by the RO is not in order.

D.  Conclusions and Other Considerations

At no time during the pendency of this appeal did the 
Veteran's disability warrant a higher evaluation than those 
assigned.  Prior to March 15, 2006 the evidence showed that 
the Veteran had forward flexion of the thoracolumbar spine to 
90 degrees, no spasms, guarding or tenderness, and as such 
does not warrant a rating higher than 10 percent.  Prior to 
December 5, 2008 the evidence showed that the Veteran had 
forward flexion of the thoracolumbar spine to 40 degrees, and 
did not have favorable ankylosis of the entire thoracolumbar 
spine, and as such does not warrant a rating higher than 20 
percent.  From December 5, 2008 the evidence does not show 
that the Veteran has unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine, and as such does not warrant a rating higher than 40 
percent.  There is no evidence contained in the claims file 
that the Veteran was ever treated for incapacitating episodes 
that resulted in bed rest prescribed by a physician, and as 
such the formula for rating intervertebral disc syndrome 
based on incapacitating episodes does not apply.  The Board 
has assigned staged ratings based on factual findings that 
show distinct time periods where the low back disability 
exhibited symptoms that warranted different ratings.  See 
Hart supra.

As for any neurologic manifestations associated with the 
Veteran's low back disability, the Board notes that the 
Veteran reported some radiation of pain to her right buttock 
to the December 2008 examiner.  The examiner noted that on 
physical examination the Veteran's motor and sensory levels 
were normal with the exception of slightly decreased light 
touch over the L4 distribution of the right foot.  

Under Diagnostic Code 8720, for neuralgia of the sciatic 
nerve in a lower extremity, the following ratings will apply.  
A 10 percent evaluation is warranted for mild incomplete 
paralysis.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis.  A 40 percent evaluation is warranted 
for moderately severe incomplete paralysis.  A 60 percent 
evaluation is warranted for severe incomplete paralysis, with 
marked muscular atrophy.  An 80 percent evaluation is 
warranted for complete paralysis, where the foot dangles and 
drops, no active movement is possible of the muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8570 
(2008). Given the minimal positive findings reported on the 
recent VA examination, a separate compensable evaluation for 
radiculupathy of the right lower extremity is not warranted 
at this time. 

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, her disability 
pictures are contemplated by the rating schedules, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

Lastly, with the 40 percent rating effective December 5, 
2008, the Veteran's combined schedular evaluation is 70 
percent.  VA will grant a total rating for compensation 
purposes based on unemployability (TDIU) when the evidence 
shows that the Veteran is precluded from obtaining or 
maintaining any gainful employment consistent with his 
education and occupational experience, by reason of her 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  However, evidence contained in the claims file 
indicated that the Veteran is currently employed. 


ORDER

Entitlement to rating in excess of 10 percent for chronic low 
back pain with degenerative arthritis, prior to March 15, 
2006, is denied.

A disability rating of 20 percent for chronic low back pain 
with degenerative arthritis is granted for the period from 
March 15, 2006 through December 5, 2008, subject to the 
applicable laws and regulations governing the payment of 
monetary benefits.

Entitlement to rating in excess of 40 percent for chronic low 
back pain with degenerative arthritis, effective December 5, 
2008, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


